Citation Nr: 1224072	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-34 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1971 and from September 1984 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction is currently with the RO in Phoenix, Arizona.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the March 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service connected disabilities do not preclude him from finding or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
TDIU

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011). 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Here, the Veteran meets the criteria of the regulation. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims ("Court") has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran has the following service connected disabilities: small airways disease, assigned a 60 percent disability rating; status post abdominal aortic aneurysm repair, currently assigned a 20 percent disability rating; left ear hearing loss, currently assigned a noncompensable (0 percent) disability rating; and impotence with penile prosthetic implant, currently assigned a noncompensable disability rating.  

The Veteran also has a number of significant non-service connected disabilities, including coronary artery disease, hypothyroidism, hypertension, uncontrolled diabetes mellitus, and carotid stenosis.

The Veteran last worked full time in June 2005.  While the Veteran claimed on his application for TDIU that he stopped working due to his disability, he denied that he was receiving, or expected to receive, disability or workers compensation benefits and it appears he worked briefly on a part-time basis in 2008.  

According to a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the Veteran's former employer at the United Stated Postal Service in April 2009, the Veteran retired from his position in June 2005 and was receiving federal retirement benefits.  However, the Veteran's former employer did not report that this retirement was due to disability, that the Veteran had missed time before his retirement due to disability, or that before his retirement, the Veteran had required concessions to perform his job duties because of a disability.

A VA Form 21-4192 submitted by Bob's Variety Store in January 2009, where the Veteran apparently worked as a clerk on a part-time basis in 2008, indicated that the Veteran stopped working at the store because of "lack of work-snowbirds went north."  The form indicates that the Veteran did not miss any work due to a disability and did not require any concessions to perform his job because of a disability.  

The Veteran was afforded a VA examination in July 2008, and the examiner concluded that the Veteran was capable of sedentary employment.  However, the Veteran asserted that his respiratory disability had worsened and so the Veteran was afforded another VA examination in August 2010.  At that time, the Veteran complained that he becomes breathless after walking less than one hundred yards on a flat surface and can barely climb one flight of stairs or carry fifty pounds than a few yards before he has to stop.  However, he denied wheezing or productive cough and did not use oxygen.  He also reported that he was capable of performing light household chores.  The examiner stated that the Veteran is "capable of only limited sedentary employment."  

The Veteran was afforded yet another VA examination in April 2011.  The examiner concluded that the Veteran would be "limited in his ability to perform any kind of sustained manual work due to dyspnea and fatigue.  He would, however, be able to perform a sedentary job if one were available."  

The Veteran was also afforded an audiological examination in April 2011.  The examiner opined that the Veteran's hearing loss would not alone preclude substantially gainful employment, although the Veteran might benefit from an environment with reduced background noise.

Based on all the above evidence, the Board finds that the Veteran's service connected disabilities alone, without considering the Veteran's other non-service connected medical problems, would not prevent the Veteran from finding and maintaining substantially gainful employment.  

While the consensus of the VA examiners is that the Veteran's service connected respiratory problems would preclude physically demanding employment, they have opined that the Veteran would still be able to perform sedentary employment if it was available, providing highly probative evidence against the Veteran's claim.  In this regard, the Board must note that the most recent evaluations, overall, not only do not support the Veteran's claim, but undermine the current evaluations of some of the Veteran's service connected disabilities.  It is only with the granting of all doubt in favor of the Veteran that the current evaluations of the service connected disabilities can be justified, but these negative findings only provide significant evidence against the Veteran's  TDIU claim. 

Furthermore, while the Veteran claims that he retired from the United States Post Office in June 2005 because of his service connected disabilities, there is no evidence that he ever habitually missed work because of health problems prior to his retirement or is receiving some type of disability benefits or workers compensation from his former employer.  The available evidence supports a finding that the Veteran retired because he was eligible because of his age or length of service, not because of his disability.  Additionally, his part-time employment in 2008 appears to have been terminated because there were not enough customers and the Veteran's employer simply did not have any work for him, not because the Veteran was physically unable to handle his duties.  The statement from his past employer provides factual evidence against the Veteran's lay statements regarding the nature of his problem.    

While other non-service connected factors such as the Veteran's age and non-service connected health problems would likely make it difficult, if not impossible for the Veteran to find work, the Board can only consider the affect of the Veteran's service connected disabilities in determining whether TDIU is warranted.  Here, the Board finds that the Veteran's service connected disabilities alone would not prevent him from finding and maintaining substantially gainful employment as he would still be able to perform sedentary employment.

Accordingly, for all the above reasons, entitlement to service connection for TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The VCAA duty to notify was otherwise satisfied by a letter sent to the Veteran in November 2005.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has submitted private treatment records.  The appellant was afforded a VA medical examination in July 2008, August 2010, and April 2011.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  Additionally, the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the appellant has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


